07-20654

                IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT   United States Court of Appeals
                                                                                          Fifth Circuit

                                                                                       FILED
                                                                                     August 7, 2008
                                          No. 07-20654
                                                                                 Charles R. Fulbruge III
                                        Summary Calendar                                 Clerk


KENNETH M MORRIS

                                                         Plaintiff - Appellant
v.

EQUIFAX INFORMATION SERVICES LLC

                                                         Defendant - Appellee



                      Appeal from the United States District Court
                           for the Southern District of Texas
                                 USDC No. 4:04-CV-423


Before REAVLEY, WIENER, and PRADO, Circuit Judges.
PER CURIAM:*
        Plaintiff Kenneth M. Morris appeals the district court’s judgment,
following a jury trial, in favor of defendant Equifax Information Services, LLC.
Morris claims that the district court failed to fully and correctly instruct the jury
concerning the term “willfully fails,” which requires us to vacate the judgment
for the defendant on Morris’s willful violation claim under the Fair Credit
Reporting Act (FCRA). Finding no reversible error, we affirm.

        *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be published
and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                    07-20654

      The relevant facts are set forth in our previous decision in this case,
Morris v. Equifax Info. Servs., LLC, 457 F.3d 460 (5th Cir. 2006). Therefore, we
do not need to repeat them here. It is sufficient to say that Morris claimed in his
lawsuit, among other things, that Equifax violated the reinvestigation
requirements of the FCRA, 17 U.S.C. § 1681i. Question 4 of the jury charge and
the district court’s Special Instructions Regarding Question 4 are the subject of
this appeal. Question 4 asked whether Equifax willfully failed to comply with
the reinvestigation requirements in the FCRA. The jury answer this question
in the negative. In the Special Instructions Regarding Question 4, the district
court explained the meaning of “willfully fails.” Morris’s sole argument on
appeal is that the district court erred by not including part of his proffered
Special Instructions.
      We review jury instructions and special interrogatories for abuse of
discretion. EEOC v. Manville Sales Corp., 27 F.3d 1089, 1096 (5th Cir. 1994).
Where a party argues that the district court erred in refusing to give a proffered
jury instruction, that party must show as a threshold matter that the proposed
instruction correctly stated the law. Russell v. Plano Bank & Trust, 130 F.3d
715, 719 (5th Cir. 1997). Once that threshold is met, we generally apply a
two-part test in considering a challenge to the district court’s jury instructions.
The party challenging the instructions must first “demonstrate that the charge
as a whole creates substantial and ineradicable doubt whether the jury has been
properly guided in its deliberations.” Id. (internal quotation marks omitted).
Second, even where a jury instruction was erroneous, “we will not reverse if we
determine, based upon the entire record, that the challenged instruction could
not have affected the outcome of the case.” Id. (internal quotation marks


                                        2
                                    07-20654

omitted). In applying this test to determine whether the instruction was
erroneous, we accord substantial deference to the decisions of the district court.
Id.
      As in initial matter, it is unclear whether Morris’s proposed additions to
the Special Instructions correctly stated the law. But even assuming arguendo
that they did, we affirm the judgment of the district court because Morris has
not shown that the district court’s charge “as a whole creates substantial and
ineradicable doubt whether the jury has been properly guided in its
deliberations.” In Safeco Ins. Co. of Am. v. GEICO, 127 S. Ct. 2201 (2007), the
Supreme Court articulated the standards by which a claim for willful violations
of the FCRA should be evaluated. The district court’s Special Instruction
sufficiently explained the Safeco standards to the jury so that it could determine
whether Equifax committed a willful violation.            Although the Special
Instructions could have gone into more detail about the Safeco test, which might
have been accomplished by adding something similar to those additions proposed
by Morris, “[i]t is only required that the trial court correctly and adequately
instruct the jury as to the law to be followed in deciding the issues[;] the court
is not compelled to give every correct instruction offered by the parties.”
Alexander v. Conveyors & Dumpers, Inc., 731 F.2d 1221, 1227 (5th Cir. 1984).
      The ultimate test remains whether the instructions that were actually
given were adequate, see Pierce v. Ramsey Winch Co., 753 F.2d 416, 425 (5th Cir.
1985), and we believe that in this case the district court’s Special Instructions
were acceptable. “A party is entitled to reversal for a district court’s failure to
give a particularly requested instruction only if the jury was misled by the
instructions that were actually given. The court is under no obligation to couch


                                        3
                                   07-20654

the charge in terms requested by counsel.”      Id. (internal quotation marks
omitted). Because we cannot say that the jury was misled by the instructions,
we affirm the judgment of the district court.


AFFIRMED




                                       4